Citation Nr: 0018650	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the income of the appellant's spouse is countable 
income for Department of Veterans Affairs (VA) pension 
purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from April 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico which determined 
that the appellant's spouse is a dependent for purposes of 
receipt of VA non-service connected pension benefits.  


FINDINGS OF FACT

1.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal.

2.  The appellant and his spouse were married on April 30, 
1971.

3.  The appellant has reported that he and his spouse 
separated in 1996, and that he did not contribute toward her 
support, and that she resided at a different location; the 
appellant's spouse later returned to the home.

4.  The appellant and his spouse live together and share 
household expenses.  There is no evidence that the appellant 
and his spouse are estranged.  


CONCLUSION OF LAW

The appellant's spouse meets the definition of a dependent 
spouse for VA pension purposes, and her income is countable 
for VA pension purposes.  38 U.S.C.A. §§ 1503, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.1, 3.23, 3.50, 3.60, 3.271, 3.272 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case essentially involves the determination whether the 
income of the appellant's spouse is countable income for VA 
pension purposes.  The appellant maintains that he and his 
spouse have been separated since December 1996, and that they 
have maintained separate households since that time.

Applicable law and regulations provide that a veteran's 
annual income for VA pension purposes includes his annual 
income, and the annual income of his spouse.  A veteran's 
spouse who resides apart from the veteran and is estranged 
from the veteran may not be considered the veteran's 
dependent for VA pension purposes unless the spouse receives 
reasonable support contributions from the veteran.  38 C.F.R. 
§ 3.23.  For the purpose of determining entitlement to 
pension, a person shall be considered as living with his or 
her spouse even though they reside apart, unless they are 
estranged.  38 C.F.R. § 3.60.

The appellant filed a claim for non-service connected pension 
benefits in March 1997.  In his application for pension 
benefits, the appellant reported on VA Form 21-527, Income-
Net Worth And Employment Statement, that he had been 
separated from his spouse since December 1996.  It was also 
noted that the two did not reside together and that he did 
not contribute toward her support.  A copy of the appellant's 
marriage certificate was also provided, showing his marriage 
to his spouse on April 30, 1971.  The record discloses that 
the appellant was awarded non-service connected pension 
benefits by rating action dated in April 1997.

In April 1997, the appellant reported that his spouse had 
returned to the home.  He indicated that although she resided 
in the home, she maintained a separate room, and that the two 
did not share intimate relations.

In an award letter dated in May 1997, the RO informed the 
appellant that he was being paid non-service connected 
pension benefits at the monthly rate of $14.08 from April 1, 
1997, based upon his annualized income of $5,870 from Social 
Security benefits.  He was informed that he was receiving 
additional benefits for his spouse.  It was noted that the 
appellant's spouse also received annual income in the amount 
of $5,076 in Social Security benefits.

The appellant repeated his contentions about the nature of 
his relationship with his spouse during his October 1997 
personal hearing at the RO.  The appellant testified that he 
and his spouse reside in the same home, but have different 
rooms.  He indicated that he engages in daily activities 
independent of his spouse, and that he does not spend a great 
deal of time at his residence.  The appellant stated that he 
had no involvement in his spouse's financial matters.  When 
queried, the appellant acknowledged that he and his spouse 
shared household expenses, and that they sometimes dined 
together.  He also indicated that while the two do not share 
any intimate relations, they do have a cordial relationship. 

The appellant is married pursuant to the provisions of 
38 C.F.R. §§ 3.1 and 3.50, and the appellant does not contend 
otherwise.  Instead, he maintains that he is separated from 
his spouse, and that the two maintain lives independent of 
each other although residing at the same residence.  It is 
his contention that because they live separately, and because 
he does not receive any financial benefit from her, that her 
income should not be counted for VA pension purposes.

In this case, the appellant and his spouse married in April 
1971.  While the appellant's spouse was reported to have 
resided outside of the home for some period of time, she has 
returned to the home and continues to reside there with the 
appellant in different living quarters.  The appellant 
indicates that he and his spouse maintain separate lives, 
with only minimal, albeit cordial contact, with each other.  
He acknowledges, however, that he and his spouse share 
household expenses.  Indeed, the appellant has acknowledged 
that apart from sharing intimate relations, he and his spouse 
otherwise shared some meals and contributed jointly to the 
home.  Thus, the Board finds that the evidence establishes, 
for purposes of calculating pension rates, that the 
appellant's spouse is properly considered the appellant's 
dependent inasmuch as there has been no evidence presented 
which supports a finding that the appellant's spouse resides 
apart from the appellant and is estranged from the appellant.


ORDER

The income of the appellant's wife is countable income for VA 
pension purposes.  The benefit sought on appeal is denied. 



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

